(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-14 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest reference, U.S. Publication 2020/0098815 to Kameshima et al, does not anticipate or suggest such limitations as: “the plurality of electrodes and a via for connection of the plurality of electrodes to a wiring line in the multi-layered wiring layer includes a porous film, the porous film includes a porous material, the porous film is in at least a partial region between an electrically-conductive material and a sidewall of a through hole filled with the electrically-conductive material and the electrically-conductive material constituting the plurality of electrodes and the via” (as applied to Claim 1); “the plurality of electrodes and a via for connection of the plurality of electrodes to a wiring line in the multilayered wiring layer includes: forming a through hole that extends from one surface of a first substrate of the plurality of substrates to the wiring line, forming a porous film including a porous material on at least a partial region of a sidewall of the through hole, and filling the through hole having the porous film formed therein with an electrically-conductive material constituting the plurality of electrodes and the via” (as applied to Claim 10); and “the plurality of electrodes and a via for connection of the plurality of electrodes to a wiring line in the multi-layered wiring layer includes a porous film, the porous film includes a porous material, the porous film is in at least a partial region between an electrically-conductive material and a sidewall of a through hole filled with the electrically-conductive material, and the electrically-conductive material constituting the plurality of electrodes and the via” (as applied to Claim 14), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS 09/24/2019, 12/11/2019 & 12/06/2019 reads on pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 04, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815